ACCEPTED
                                                                                                  04-15-00580-CR
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                            9/17/2015 11:11:20 AM
                                                                                                   KEITH HOTTLE
                                          04-15-00580-CR                                                   CLERK



                                     NO. 2013-CR-11598
                                                                               FILED IN
STATE OF TEXAS                                  §   IN THE FOURTH COURT
                                                                   4th COURT OF APPEALS
                                                §                   SAN ANTONIO, TEXAS
vs.                                             §   Of APPEALS     09/17/15 11:11:20 AM
                                                §                    KEITH E. HOTTLE
SERGIO IBARRA JIMENEZ                           §   DISTRICT OF TEXAS      Clerk



              MOTION TO EXTEND TIME TO FILE NOTICE OF APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Sergio Ibarra Jimenez, Defendant in the above entitled and numbered cause,

and makes this Motion to Extend Time to File Notice of Appeal, and for good cause shows the

following:

       1. The deadline for filing the Notice of Appeal in this cause was September 10, 2015.

       2. Defendant, an inmate confined in a Texas prison, drafted a pro se Notice of Appeal

on September 7, 2015.     It was received and filed by the District Clerk of the 379th District

Court on September 14, 2015. It appears that Defendant timely filed by mail the Notice of

Appeal. This motion is filed to protect Defendant’s appellate rights.

       3. On August 11, 2015 Defendant was sentenced to 3 years in prison by the Judge of the

379th District Court of Bexar County Texas. The case is styled: The State of Texas v. Sergio

Ibarra Jimenez. The case number is 2013-CR-11598.on August 11, 2015.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court grant

Defendant's Motion to Extend Time to File Notice of Appeal.
                                           Respectfully submitted,

                                           Mario A. Trevino
                                           315 S. Main
                                           San Antonio, Texas 78204
                                           Tel: (210) 226-0026
                                           Fax: (210) 226-8402



                                           By: /s/ Mario A. Trevino
                                              State Bar No. 20211250
                                              trevinomtrev@aol.com
                                              Attorney for Sergio Ibarra Jimenez



                              CERTIFICATE OF SERVICE

       This is to certify that on September 17, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Bexar County, Texas, by hand

delivery.




                                           /s/ Mario A. Trevino